Citation Nr: 1521323	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from October 1973 to October 1977.  He claims that he has residuals of a TBI in service.  

Specifically, the Veteran alleges that in service while at sea aboard the USS Jason, he was lifting a cabinet to throw it into the water when it hit the back of his head on the right side with a laceration, and then he fell and hit the frontal section of his head.  He reports that he lost consciousness for two minutes, and was treated in sick bay for the laceration.

By way of background, the Veteran's service treatment records, and post-service private treatment records, do not reflect any diagnosed TBI.  Rather, a December 1975 service treatment record reflects that the Veteran was treated with stitches for a left ear injury.  Post-service, the Veteran's private treatment records from Dr. A.M. reflect diagnosed tremors in 2003 and headaches in 2003 and 2008.  In February 2008, a CT scan was performed of the Veteran's brain, which was normal.

Regardless, the Veteran was afforded a VA TBI examination in May 2011.  The May 2011 VA TBI examination report reflects objective findings including intact memory and concentration, and the examiner opined that the Veteran does not meet the criteria for a TBI.

The Veteran was also afforded a separate May 2011 VA TBI examination specifically for mental disorders by another examiner, Dr. C.H. (psychologist).  The VA examiner recorded a provisional diagnosis of cognitive disorder, NOS, and opined that it was most likely related to his reported in-service TBI.  In December 2012, however, the same VA examiner withdrew his prior opinion in writing, requesting that it be stricken, and noting that he was prohibited by VA policy from determining the etiology or diagnosis of a TBI.

The Veteran's representative has requested in his informal hearing presentation that the Veteran be afforded a new VA examination.

In light of the above, the Board will remand the claim so that the Veteran may be afforded a new VA TBI examination for mental disorders, to be provided by a VA examiner qualified to perform TBI examinations under VA policy guidelines.

In addition, the statement of the case (SOC) notes that the Veteran's VA treatment records were reviewed from the Biloxi VA medical center dated from March 1997 to February 2013.  These records have not, however, been associated with the claims file, paper or electronic.  Therefore, on remand, these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (paper or electronic) all of the Veteran's VA treatment records dated since March 1997.  

2.  After the above development has been completed, 

4.  After the above development has been completed, afford the Veteran a new VA TBI examination for mental disorders (performed by a VA examiner qualified to perform TBI examinations according to the current C&P examination TBI examination guidelines) to determine the current nature and etiology of any mental disorder residuals of a TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including paper, and in Virtual VA and VBMS, and the examiner must note that the claims folder has been reviewed.  The examiner is asked to indicate for each mental disorder identified, whether it is "at least as likely as not" a residual of an in-service TBI.  

Please explain to the VA examiner that a lack of combat service does not in itself preclude a finding of an in-service TBI (e.g., an accidental traumatic brain injury).

Also, please direct the VA examiner's attention to the Veteran's April 2010 statement regarding his reported symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

